Citation Nr: 0710911	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  01-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, currently diagnosed as schizophrenia and a bipolar 
disorder.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. 

In January 2007, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge. A transcript of the 
hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Board notes that the RO previously denied a 
claim for a "nervous disorder" in February 1982.  He did 
not appeal and that decision became final.  The evidence 
reflects subsequent diagnoses of cocaine dependency, 
undifferentiated schizophrenia, schizoaffective disorder, 
bipolar disorder, and personality disorder with schizoid 
features.  In January 2000, the veteran filed a claim for a 
"neuropsychiatric condition."  The RO characterized the 
claim as whether new and material evidence had been presented 
to reopen the previously denied claim.  

Upon review of the veteran's claims file, it appears that he 
has applied for service connection for schizophrenia and/or a 
bipolar disorder.  A newly diagnosed disorder, even if 
medically related to a previously diagnosed disorder, is not 
the same claim for jurisdictional purposes when it has not 
been previously considered.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  As the veteran's current claim is more 
consistent with psychosis, which has not been previously 
adjudicated, the case will be remanded for de novo review by 
the AOJ.

Further, at the January 2007 hearing, the veteran testified 
that he received psychiatric treatment at the Union County 
Jail in New Jersey.  There are no treatment records 
associated with the claims file from that facility.  An 
attempt should be made to obtain those records.  Next, the 
veteran reported treatment at the Marlboro Hospital.  
Although the RO sent a letter to the hospital in January 
2000, there was no response received.  There is no indication 
that the RO made a second attempt to obtain these records; 
therefore, a second attempt should be made to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran of all five elements of a service 
connection claim which include: (1) 
veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability as described in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2. Ask the veteran to identify and 
provide the proper release forms for the 
treatment at the Union County Jail, New 
Jersey, Marlboro Hospital, or any other 
private treatment facilities where he 
received treatment; or alternatively to 
provide the private medical records 
directly to VA.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
as identified on the title page.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC). The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  He should also be afforded 
the opportunity to respond to that SSOC 
before the claim is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006). 



